Citation Nr: 1714220	
Decision Date: 05/01/17    Archive Date: 05/11/17

DOCKET NO.  16-32 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to waiver of recovery of an overpayment in the amount of $18,501.00.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel 







INTRODUCTION

The Veteran served on active duty from March 1969 to December 1970 and from October 1973 to October 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2015 decision by the Committee on Waivers and Compromises (COWC) at the Regional Office (RO) in St. Paul, Minnesota.  
  
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As an initial matter, the Veteran submitted additional evidence associated with his July 2016 substantive appeal.  Such evidence included statements from the Veteran and a June 2005 Social Security Administration (SSA) Notice of Award.  In August 2016, the Veteran indicated that he submitted new evidence and should have been issued a supplemental statement of the case (SSOC).  Therefore, pursuant to 38 U.S.C. § 7105 (e), the Veteran's claim is remanded for appropriate action so that the additional evidence is appropriately addressed with a SSOC.  

In addition, the Veteran' representative requested an updated financial status report and suggested that the financial status report of record does not accurately reflect his financial situation.  Specifically, the representative stated that the Veteran was homeless and suffered undue hardship from the collection of the debt.  The financial status report is used, in part, to determine whether a waiver is warranted.  For example, part of the inquiry is whether it would be against equity and good conscience to recover the overpayment, to include consideration as to whether collection would deprive the debtor or their family of basic necessities.  See 38 C.F.R. § 1.965(a) (2016).  Therefore, on remand the AOJ should contact the Veteran and ask him to submit a new financial status report.

Furthermore, an April 2016 document showed that the current principal amount was $16,771.70.  Thereafter, the Veteran was granted VA compensation benefits.  In an August 2016 statement, the Veteran reported that $11,362.12 was repaid from his VA compensation benefits.  While on remand, the RO should conduct an audit of the Veteran's nonservice-connected pension account.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should undertake an audit of the Veteran's nonservice-connected pension account.  The audit should reflect, on a month-by-month basis, the amounts actually paid to the Veteran and the amounts properly due.  In addition, the audit should include the amount of the overpayment that was repaid by the Veteran.  

2.  Then, readjudicate the issue of entitlement to a waiver of recovery of an overpayment, with consideration of all evidence obtained since the issuance of the April 2016 statement of the case (SOC), including the additional evidence submitted with the July 2016 substantive appeal.  If the benefit sought on appeal remains denied, issue an appropriate SSOC and provide the Veteran and his representative the opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




